Citation Nr: 0414748	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  95-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for back pain.  

2.  Entitlement to service connection for right knee pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The RO denied service connection for residuals of a back 
injury in 1975.  The veteran was notified of that decision 
and of his appeal rights in October 1975 but he did not 
appeal.  In a June 1992 rating decision, the RO denied a 
claim of entitlement to service connection for right knee 
pain and also determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for back pain.  The RO notified the 
veteran of that decision by letter in July 1992.  In April 
1993, the veteran submitted a timely Notice of disagreement 
(NOD) pertaining to both issues.  In December 1993, the RO 
issued another rating decision again determining that new and 
material evidence had not been submitted to reopen a claim 
for service connection for back pain.  The December 1993 
rating decision also denied service connection for right knee 
pain.  The RO issued a statement of the case (SOC) in January 
1994.  The veteran's substantive appeal received in October 
1994 was timely with respect to the December 1993 rating 
decision and thus perfected his appeal for service connection 
for back pain and for right knee pain.  

In August 2001, the Board determined that new and material 
evidence was submitted to reopen the claim of service 
connection for a back disorder then remanded the claims of 
service connection for a back disorder and a right knee 
disorder for additional evidentiary development.  In June 
2002 the RO denied service connection for the back condition 
but did not address the right knee disability.  Therefore, in 
a Board decision dated in April 2003, the claim of service 
connection for a right knee disorder was remanded to the RO 
for consideration of the claim and issuance of a supplemental 
statement of the case (SSOC).  

The veteran provided testimony to the undersigned Veterans 
Law Judge at a hearing at the RO in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At a personal hearing in July 2003, the veteran provided 
testimony in support of his claims for service connection for 
back pain and right knee pain.  He argued that the VA 
physician's opinion from June 2002 was inadequate in that it 
was based on review of his records and that he did not 
personally meet with the doctor.  He also said that he had an 
upcoming appointment in August 2003 at the VA facility.  VA's 
duty to assist includes obtaining recent medical records and 
thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The Appeals Management Center (AMC) 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The AMC should also 
specifically request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back or right knee on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the VBA 
AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  This includes treatment at a VA 
facility in August 2003.  

If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the veteran and his representative 
should be so notified.  

3.  After completion of #1 and #2, the 
veteran should be scheduled to undergo an 
orthopedic VA examination, conducted by 
an appropriate specialist, to determine 
the nature and etiology of the veteran's 
back pain and right knee pain.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  Following review of 
the veteran's claims file and 
examination, the examiner should provide 
an opinion as to the nature of the 
veteran's back pain and right knee pain.  
Specifically, the examiner is requested 
to answer the question of whether it is 
as least as likely as not that the 
veteran's back pain or right knee pain is 
related to his service.  A complete 
rationale based on the facts and sound 
medical principles should be provided.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  If the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the claim of entitlement to 
service connection for back pain and 
right knee pain.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



